Bloodworth, J.
1. The court did not err in overruling the demurrer to the indictment.
2. Some of the grounds of the amendment to the motion for a new trial, based on the admission of evidence, are too indefinite for consideration and are not complete within themselves. To understand them would require reference to other parts of the record; and for no reason assigned in any of the grounds based on the admission of evidence did the court err in admitting the evidence of which complaint is made. Moreover-, in admitting a portion of this evidence the court expressly limited its application, and in charging the jury told them, “you would not be authorized to convict the defendant on account of any other matter, act, or transaction other than those set forth in the indictment.” To support his contention in reference to certain of these grounds counsel relies on Hoyt v. State, 50 Ga. 313. The facts in that case easily differentiate it from this one. See, in this connection, Hays v. State, 114 Ga. 28 (40 S. E. 13); Berrien v. State, 156 Ga. 380 (4a) (119 S. E. 300). As to the extent to which an expert accountant who has made an examination of books which are then in court can testify to what is shown by the books, see Cabaniss v. State, 8 Ga. App. 129 (14) (68 S. E. 849); Spence v. State, 20 Ga. App. 62 (11) (92 S. E. 555); Payne v. Franklin County, 155 Ga. 219 (2) (116 S. E. 627).
3. The court did not err in refusing to give the instructions requested by counsel for the plaintiff in error, as the principles embraced in the requests, so far as they were legal and pertinent, were substantially and sufficiently covered by the charge given.
4. The evidence authorized the verdict, which has the approval of the trial judge, and as no error of law was committed, the judgment must stand.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.

Bldridge Quits, Hal Lawson, for plaintiff in error.
J. B. Wall, solicitor-general, U. V. Whipple, J esse Graniham, B. 0. Holton, contra.